Title: To Thomas Jefferson from Robert Lawson, 1 May 1781
From: Lawson, Robert
To: Jefferson, Thomas



Sir
Prince Edward May 1st. 1781.

It gives me great concern to find that the Militia from many Counties go forth to join General Greenes Army with the greatest reluctance. Indeed there are many Counties very deficient in sending the quota call’d for—some of them send none at all. Mr. Bush waits on your Excellency with Mr. Henrys Letter, from Henry County, representing the difficulty of sending the number of Men call’d for from that County. I am told this is not the only application made of this kind. What number of men I may calculate on, I can not pretend to determine, but I begin to be seriously impress’d with an idea, that a number of those whose duty it is to turn out on this occasion, will withhold their services under various pretences, which altho’ they may be applicable to their private affairs, are not admissible under the idea of public duty. I regret the necessity which presses them to the feild, at a season which calls for their attention to their Farms, but our Armies must be equal to the task of preventing the Enemy from over-runing the Country, with impunity, or our Efforts have been, and will be in vain.
I have expected daily to be honor’d with Your Excellencys commands: but I fear that the movements of the Enemy have been such as to discomfit your honorable board. I have not been able to collect  any certain accounts of the movements of the Brittish since I return’d home, and will esteem it a favor if your Excellency would be so good as to write me any Accounts that you may concieve material, either from General Greenes, or our Army here.
I am much at a loss to advise any measure which may effectually remove the present unwillingness of the Militia to go to General Greenes Army, but I think I have discover’d, that they generally suppose, that altho’ they go to the Southern Army, still they will be equally subject to the draft on their return, set on foot to obtain the eighteen months men. Whether any thing can now be done to obviate this objection I leave to your Excellency. I mention’d the expediency of having blank commissions for the Officers who go out with me. I hope they will be sent up, when I am honor’d with your dispatches.
I hope I may stand excus’d for giving it as my opinion, that Indulgence to many of the Counties, who claim it for their Militia, may be attended with bad consequences. Among some reasons that occur to me, I assign this only that when one County obtains an indulgence everyone expects it unless they discover, that from a dissimilarity of cases, they are not justifyd in such an expectation.
I have the honor to be with great respect Sir, Your Excellencys, Most obedt. & very hum. Servt.,

Ro. Lawson

